EXHIBIT 10.5

 

Amendment #2 to Term Note 

 

 

Effective Date:  May 4, 2015

 

WHEREAS, Cachet Financial Solutions Inc., a Minnesota corporation (“Company” or
“Borrower”), and The Margaret De Jonge Trust (“Lender”) (collectively “Parties”)
entered into a Term Note for $613,808, effective December 14, 2012 (the
"Agreement"); and

 

WHEREAS, the Parties desire to amend the payment terms as set forth in the
Agreement to require Borrower to make eight $50,000 payments beginning May 31,
2015 and extend the Maturity Date of the Agreement to December 31, 2015.

 

NOW THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.Capitalized terms not defined herein have the meanings ascribed to them in the
Agreement.

 

2.The second paragraph of the Agreement shall be amended and restated in its
entirety asset forth below.

 

Borrower will pay this loan according to below payment schedule with all
outstanding principal plus all accrued, unpaid interest becoming due on December
31, 2015 (the “Maturity Date”), subject to any prepayment.

Payment Schedule

 

-$50,000 due on May 31, 2015;

-$50,000 due on June 30, 2015;

-$50,000 due on July 31, 2015;

-$50,000 due on August 30, 2015;

-$50,000 due on September 30, 2015;

-$50,000 due on October 31, 2015;

-$50,000 due on November 30, 2015;

-The remaining balance of accrued, unpaid interest and principal due on December
31, 2015

 

3.All terms and conditions of the Agreement shall remain in full force and
effect, except to the extent specifically modified herein.

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by its duly authorized representative as of the Effective Date written above.

 

 

Lender:

 

Cachet Financial Solutions Inc.

 

 

 

 

 

 

By:

/s/ Margaret De Jonge

 

By:

/s/ Jeffrey C. Mack

 

 

 

 

 

 

Margaret De Jonge

 

 

Jeffrey C. Mack

 

Lender

 

 

Chief Executive Officer

 



--------------------------------------------------------------------------------